

MASTER REAFFIRMATION AND
AMENDMENT NO. 1 TO LOAN DOCUMENTS


THIS MASTER REAFFIRMATION AND AMENDMENT NO. 1 TO LOAN DOCUMENTS (this
"Agreement") is made as of the 28th day of March, 2013, by and among HIGHER ONE,
INC., a Delaware corporation (the "Borrower"), the Guarantors, the Lenders, and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer
(the "Agent").  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Credit Agreement described
below.
W I T N E S S E T H:
            WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 16, 2012 (as the
same may be amended, modified, restated or otherwise supplemented from time to
time, the "Credit Agreement");
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended to the
Borrower loans and other financial accommodations in an aggregate amount of up
to $200,000,000 (the "Credit Facilities");
WHEREAS, as collateral security for all Obligations to the Lenders (including,
without limitation, the Obligations arising under the Credit Facilities), the
Borrower and each Guarantor has granted to the Agent for the ratable benefit of
the Secured Parties a lien on and security interest in all of their respective
assets pursuant to, and as more particularly described in, the Collateral
Documents;


WHEREAS, in connection with the closing of the transactions contemplated by the
Credit Agreement, the Borrower was required to provide certain deposit account
and securities account control agreements on a post-closing basis as more
particularly described in Section 6.14(c)  of the Credit Agreement (the "Post
Closing Obligations"); and
WHEREAS, the Borrower and the Guarantors (collectively, the "Obligors") have
requested that the Agent and the Lenders consent to (a) the extension of the
time for delivery of the Post Closing Obligations until March 28, 2013, (b) the
waiver of the requirement for a Qualifying Control Agreement with respect to the
Share Repurchase Accounts (as defined below), and (c) the correction of a
typographical error in the Credit Agreement, all as more particularly described
below.
NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:
1.            Acknowledgments, Affirmations and Representations and Warranties.
(a)            The Obligors acknowledge, affirm, represent and warrant that:
1

--------------------------------------------------------------------------------






(b)            All of the statements contained herein are true and correct and
that each understands that the Lenders and the Agent are relying on the truth
and completeness of such statements to enter into this Agreement.
(i)            The Obligors are legally and validly indebted to the Lenders by
virtue of the Credit Facilities and the Loan Documents to which they are a party
and there is no defense, offset or counterclaim with respect to any of the
Obligations of the Obligors under the Loan Documents or independent claim or
action against the Lenders or the Agent of any kind or nature with respect to
the Obligations existing as of the date hereof or any of the Loan Documents to
which they are a party, any action previously taken or not taken by the Lenders
or the Agent with respect thereto, or any Lien on Collateral in connection
therewith to secure the Obligations.
(ii)            Each of the Obligors has the power and authority to enter into,
and has taken all necessary corporate or company action to authorize, this
Agreement and the transactions contemplated hereby, and this Agreement has been
duly executed and delivered by each Obligor and is a valid and binding
obligation of each Obligor, enforceable against each Obligor in accordance with
its terms.
(iii)            All representations, warranties and covenants contained in, and
schedules and exhibits to, the Credit Agreement, the Guaranty and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and are incorporated
herein by reference and are hereby remade and reaffirmed.
(iv)            After giving effect to the amendments set forth herein, no Event
of Default (howsoever defined) currently exists under the Credit Agreement, the
Guaranty or any of the other Loan Documents and no condition exists which would
constitute a default or an event of default (howsoever defined) under the Credit
Agreement or any of the other Loan Documents but for the giving of notice or
passage of time, or both.
(v)            There has been no event or circumstance since the date of the
closing of the Credit Agreement on October 16, 2012 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.
(vi)            The consummation of the transactions contemplated hereby is not
prevented or limited by, nor does it conflict with or result in a breach of
terms, conditions or provisions of any Obligor's Organization Documents or any
evidence of indebtedness, agreement or instrument of whatever nature to which
any Obligor is a party or by which it is bound, does not constitute a default
under any of the foregoing and does not violate any federal, state or local law,
regulation or order or any order of any court or agency which is binding upon
any Obligor.
(vii)            No consents, licenses or approvals are required in connection
with the execution, delivery and performance by any of the Obligors and the
validity against any of the Obligors of this Agreement other than those already
obtained.
2

--------------------------------------------------------------------------------






(viii)            The Obligors are not in default in the payment or performance
of any other obligations or liabilities relating to Indebtedness to any other
Person, including, without limitation, any other financial institution, and all
payments due to any other creditors of any of the Obligors are current and not
past due.
 
2.            Amendments to Credit Agreement and other Loan Documents; Matters
Re: Perfection Certificates.
(a)            Any and all references in any Loan Document to the Credit
Agreement (howsoever defined) shall mean the Credit Agreement, as amended and
modified by this Agreement.
(b)            Section 1.01 of the Credit Agreement, entitled "Defined Terms,"
is hereby amended to add the following defined terms in the appropriate
alphabetical placement:
"Low Balance Account" means a deposit account: (a) which is not (i) a Share
Repurchase Account, (ii) any Loan Parties' primary operating or deposit account,
or (iii) an account identified on Schedule 5.21(d)(i) or in any Perfection
Certificate which was in existence prior to October 16, 2012 (other than the
U.S. Bank National Association account with an account number ending in 71798),
and (b) with an account balance which when combined with the account balances in
all other Low Balance Accounts does not exceed $200,000 in the aggregate at any
time.
"Perfection Certificate" means the Perfection Certificate of each Obligor dated
as of October 16, 2012, as the same may be supplemented, modified, amended or
restated from time to time, and "Perfection Certificates" means, collectively,
all of the Perfection Certificates.
"Share Repurchase Accounts" means, collectively, the deposit accounts more
particularly described on Schedule 1.01(d) hereto.
"US Bank Deposit Accounts" means the deposit accounts maintained by Higher One
Real Estate SP, LLC at U.S. Bank National Association as more particularly
described on Schedule 6.14(c) hereto which are presently subject to a security
interest in favor of Consortium America XLII, LLC.
(c)            The definition of "Consolidated Funded Indebtedness" set forth in
Section 1.01 of the Credit Agreement, entitled "Defined Terms," is hereby
amended by deleting the words "Subordinated Liabilities" set forth therein and
by substituting therefor the words "Subordinated Debt".
(d)            Section 6.14(c) of the Credit Agreement entitled "Account Control
Agreements" is hereby amended and restated in its entirety as follows:
" (c) Account Control Agreements. None of the Loan Parties shall open, maintain
or otherwise have any deposit or other accounts (including securities accounts)
at any bank or other financial institution, or any other account where money or
securities are or may
3

--------------------------------------------------------------------------------






be deposited or maintained with any Person, other than  (a) deposit accounts
that are maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement,
(b) securities accounts that are maintained at all times with financial
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, and (c) deposit accounts established solely as
payroll and other zero balance accounts and such accounts are held at Bank of
America; provided, however, that notwithstanding the forgoing, with respect to
any deposit or other securities account of any Loan Party in existence as of
October 16, 2012 which is not maintained with the Administrative Agent, any
Qualifying Control Agreement otherwise required to be delivered pursuant to the
terms hereof may be delivered by the applicable Loan Party on or before March
28, 2013 (unless a longer period is otherwise agreed to in writing by the
Administrative Agent); and provided further, however, that notwithstanding the
forgoing, so long as no Default or Event of Default shall have occurred and be
continuing, the Loan Parties shall not be required to provide Qualifying Control
Agreements with respect to any Share Repurchase Account, any Low Balance
Account, or any US Bank Deposit Accounts."
(e)            Article VI of the Credit Agreement entitled, "AFFIRMATIVE
COVENANTS"  is hereby amended to add a new Section at the end of such Article VI
(immediately after Section 6.15) as follows:
" Section 6.16  Use of Share Repurchase Accounts. Holdings (and each other Loan
Party, if applicable) shall use the Share Repurchase Accounts solely for the
purpose of funding the repurchase of capital stock of Holdings in connection
with a Permitted Initial Share Repurchase or a Permitted Subsequent Share
Repurchase and for no other purpose for any reason whatsoever.
(f)            Article VII of the Credit Agreement entitled, "NEGATIVE
COVENANTS" is hereby amended to add a new Section at the end of such Article VII
(immediately after Section 7.15) as follows:
"Section 7.16 Share Repurchase Accounts and US Bank Deposit Accounts. At any
time:
(a) with regard to the Share Repurchase Accounts, permit the aggregate account
balances in all Share Repurchase Accounts to exceed the greater of: (i) $50,000,
or (ii) that amount which Holdings is then currently committed to pay to
repurchase its capital stock in connection with a Permitted Initial Share
Repurchase or a Permitted Subsequent Share Repurchase; provided, however, that:
(x) in the event that any monies deposited in or transferred to a Share
Repurchase Account are not used for a Permitted Initial Share Repurchase or a
Permitted Subsequent Share Repurchase within ten (10) Business Days from the
date on which such funds were transferred or deposited into any such Share
Repurchase Account, all such unused amounts shall be immediately transferred to
a deposit account or a securities account which is subject to a Qualifying
Control Agreement (unless such transfer would result in an aggregate account
balance among all Share Repurchase Accounts of less than $50,000, in which event
the amount required to
4

--------------------------------------------------------------------------------






be transferred shall be reduced to an amount which would permit up to $50,000 to
be retained in such Share Repurchase Accounts in the aggregate), and (y) upon
the occurrence of a Default or an Event of Default which is continuing, in
addition to any other rights and remedies of the Agent and Lenders hereunder or
under any other Loan Document or at law: no further amounts may be transferred
to or deposited into any Share Repurchase Account; the Borrower shall
immediately close such Share Repurchase Accounts; and any and all amounts in the
Share Repurchase Accounts shall be immediately transferred to a deposit account
or a securities account which satisfies the requirements of clause (a) or (b) of
Section 6.14(c), as applicable.
(b)  with regard to the US Bank Deposit Accounts (i) permit the balances in
either of the US Bank Deposit Accounts as disclosed in the Perfection
Certificate of Higher One Real Estate SP, LLC dated as of October 16, 2012 to be
increased, or (ii) permit any Loan Party to advance, deposit or otherwise
transfer any additional funds into the US Bank Deposit Accounts, provided,
however, that upon satisfaction of the obligations owing to Consortium America
XLII, LLC which are secured by the US Bank Deposit Accounts, (x) the applicable
Loan Parties shall provide to the Administrative Agent a Qualifying Control
Agreement with respect to the US Bank Deposit Accounts or (y) all amounts in the
US Bank Deposit Accounts shall be immediately transferred to a deposit account
or a securities account which satisfies the requirements of clause (a) or (b) of
Section 6.14(c), as applicable."
(g)            The Credit Agreement is amended by adding in numerical order as
Schedule 1.01(d) thereto, the Schedule attached hereto as Schedule A.
(h)            The Credit Agreement is amended by adding in numerical order as
Schedule 6.14(c) thereto, the Schedule attached hereto as Schedule B.
(i)            The Borrower hereby represents and warrants that the following
bank accounts identified on the Borrower's Perfection Certificate have been
closed: (a) the bank account maintained with Comerica Bank with the last five
digits of its account number being 42991, and (b) the bank account maintained
with Comerica Bank with the last five digits of its account number being 43296.
Section 11 of the Borrower's Perfection Certificate entitled "Bank Accounts" is
hereby amended by deleting these two accounts from the list of bank accounts set
forth therein.
(j)            Higher One Holdings, Inc., hereby represents and warrants that
the following bank accounts identified on Higher One Holdings, Inc.'s Perfection
Certificate have been closed: (a) the bank account maintained with Morgan
Stanley with the last five digits of its account number being 78NP2, and (b) the
bank account maintained with UBS with the last five digits of its account number
being 21348. Section 11 of Higher One Holdings, Inc.'s Perfection Certificate
entitled "Bank Accounts" is hereby amended by deleting these two accounts from
the list of bank accounts set forth therein. In addition, Higher One Holdings,
Inc. hereby represents and warrants that the Liquidnet bank account number
identified on Higher One Holdings, Inc.'s Perfection Certificate was incorrect
and that the correct number for such account includes "W29" at the end of the
account number set forth on such Perfection Certificate. The Higher One
5

--------------------------------------------------------------------------------






(k)            Holdings, Inc. Perfection Certificate is hereby further amended
to include "W29" at the end of the Liquidnet account number.
 
3.            Reaffirmation of Obligors; Representations of Obligors.  The
Obligors, as makers, debtors, assignors, obligors, guarantors, or in other
similar capacity in which they incur obligations to the Agent or the Lenders
under any of the Loan Documents or otherwise, hereby ratify and reaffirm all of
their respective payment and performance obligations, contingent or otherwise,
under each of the Loan Documents to which they are a party and, to the extent
they granted liens or mortgages on or security interests in any of their
properties pursuant to any Collateral Document as security for the Obligations
under or with respect to the Credit Agreement and the other Loan Documents,
hereby ratify and reaffirm such grant of liens, mortgages and security interests
and confirm and agree that with respect to liens and security interests on any
right, title and interest of the Obligors in any personal property granted
pursuant to a security agreement or otherwise, such liens and security interests
hereafter secure all of the Obligations, including without limitation, the
Obligations arising under the Revolving Loans, in each case as if each reference
in such Collateral Document to the obligations secured thereby are construed to
hereafter mean and refer to such Obligations (including, without limitation, the
Revolving Loans) under the Credit Agreement and other Loan Documents, as hereby
amended. Each Guarantor acknowledges, affirms and agrees that all Obligations of
the Borrowers to the Lenders and the Agent have been guaranteed by such
Guarantors pursuant to the terms of the Guaranty, including, those Obligations
arising under the Revolving Loans. The Obligors acknowledge that each of the
Loan Documents to which they are a party remain in full force and effect,
continue to apply to the Obligations, including, but not limited to, the
Obligations arising under the Revolving Loans, and are hereby ratified and
confirmed. The execution of this Agreement shall not operate as a novation,
waiver of any right, power or remedy of the Lenders or the Agent nor constitute
a waiver of any provision of any of the Loan Documents. The Obligors agree and
acknowledge that this Agreement shall be deemed a Loan Document.
 
4.            Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the prior satisfaction of the following conditions precedent:
(a)            The representations and warranties of the Obligors contained
herein shall be true and correct in all material respects unless qualified by
materiality in which case such representations and warranties shall be true and
correct.
(b)            There shall exist no Default or Event of Default.
(c)            The Obligors, the Agent and the Required Lenders shall have
executed and delivered this Agreement, in form and substance reasonably
satisfactory to Agent and the Required Lenders.
(d)            The Obligors shall have delivered to the Agent such other
supporting documents and certificates as the Agent, the Lenders or their
respective counsel may reasonably request.
For purposes of determining compliance with the conditions specified in this
Section 4, the Agent's and any Lender's execution and delivery of this Agreement
shall be deemed to
6

--------------------------------------------------------------------------------






constitute their approval and acceptance of, or its satisfaction with, each
document or other matter required under this Section 4 to be approved by or
acceptable or satisfactory to the Agent and/or any such Lender.


5.            Successors and Assigns.  This Agreement shall be binding upon the
Obligors and upon their respective heirs, administrators, successors and
assigns, and shall inure to the benefit of the Lenders and the Agent and their
respective successors and assigns.  The successors and assigns of such Persons
shall include, without limitation, their respective receivers, trustees, or
debtors-in-possession.
6.            Further Assurances. The Obligors hereby agree from time to time,
as and when requested by the Agent or any of the Lenders, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or any of the Lenders may reasonably deem necessary or desirable in order
to carry out the intent and purposes of this Agreement and the Loan Documents.
7.            Fees and Expenses.  The Obligors agree to pay all legal fees and
expenses of the Agent and the Lenders incurred in connection with the
preparation, negotiation and execution of this Agreement and the other documents
executed and/or delivered in connection herewith.
8.            Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
9.            Merger.  This Agreement represents the final agreement of the
Obligors and the Lenders with respect to the matters contained herein and may
not be contradicted by evidence of prior or contemporaneous agreements, or prior
or subsequent oral agreements.
10.            Execution in Counterparts; Electronic Execution.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  For avoidance of doubt, the provisions set forth in Section 11.18 of
the Credit Agreement regarding electronic execution and signatures shall apply
to the execution of this Agreement.
11.            Section Headings.  The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.
12.            Governing Law.  This Agreement shall be governed by and construed
with the law of the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the day and year first set forth above.
 
HIGHER ONE, INC., as a Borrower
By:   /s/ Mark
Volchek                                                                                  
Name: Mark
Volchek                                                                                  
Title:
CEO                                                                                  
HIGHER ONE HOLDINGS, INC., as a Guarantor
By:   /s/ Mark
Volchek                                                                                  
Name: Mark
Volchek                                                                                  
Title:
CEO                                                                                  
HIGHER ONE REAL ESTATE, INC., as a Guarantor
By:   /s/ Mark
Volchek                                                                                  
Name: Mark
Volchek                                                                                  
Title:
CEO                                                                                  
HIGHER ONE REAL ESTATE SP, LLC, as a Guarantor
By:   /s/ Mark
Volchek                                                                                  
Name: Mark
Volchek                                                                                  
Title:
CEO                                                                                  
HIGHER ONE MACHINES, INC., as a Guarantor
By:   /s/ Mark
Volchek                                                                                  
Name: Mark
Volchek                                                                                  
Title:  
Treasurer                                                                                  
 
[Signature Page (1) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]
                                                                                  

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as
Administrative Agent
By:   /s/ Angela
Larkin                                                                                  
Name: Angela
Larkin                                                                                  
Title: Assistant Vice
President                                                                                  
 
 
 
[Signature Page (2) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]




--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender
By: /s/ Christopher T.
Phelan                                                                      
Name:  Christopher T.
Phelan                                                                                  
Title:  Senior Vice
President                                                                                  
 
 
[Signature Page (3) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------

 
RBS CITIZENS, N.A., as a Lender
By:   /s/ Marianne
Stowell                                                                                  
Name:   Marianne
Stowell                                                                                  
Title:  
VP                                                                                  
 
[Signature Page (4) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------

 
BANK OF MONTREAL – CHICAGO BRANCH, as a Lender
By:   /s/ Scott M.
Ferris                                                                                  
Name: Scott M.
Ferris                                                                                  
Title:                          Managing Director  
 
 
 
 
[Signature Page (5) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]




--------------------------------------------------------------------------------

 
WEBSTER BANK, N.A., as a Lender
By: /s/ Michele L.
Lynch                                                                                  
Name: Michele L.
Lynch                                                                                  
Title: Vice
President                                                                                  
 
 
[Signature Page (6) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, N.A., as a Lender
By:   /s/ Barbara A.
Keegan                                                                                  
Name: Barbara A.
Keegan                                                                                  
Title: Senior Vice
President                                                                                  
 
 
[Signature Page (7) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------

 
FIFTH THIRD BANK, as a Lender
By: /s/ Michelle
Dawidziak                                                                                  
Name: Michelle
Dawidziak                                                                                  
Title: Assistant Vice
President                                                                                  
 
 
 
 
[Signature Page (8) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]


--------------------------------------------------------------------------------

 
SOVEREIGN BANK, N.A., as a Lender
By: /s/ Michael
Silverman                                                                                  
Name: Michael
Silverman                                                                                  
Title: Senior Vice
President                                                                                  
 
 
 
 
[Signature Page (9) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]


--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Michelle
Latzoni                                                                                  
Name:   Michelle
Latzoni                                                                                  
Title: Authorized
Signatory                                                                                  
 
 
 
 
[Signature Page (10) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]




--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as a Lender
By: /s/ Gregory
Fishbein                                                                                  
Name: Gregory
Fishbein                                                                                  
Title: Assistant Vice
President                                                                                  
 
 
 
 
[Signature Page (11) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]

 

--------------------------------------------------------------------------------

 
FIRST NIAGARA BANK, N.A., as a Lender
By: /s/ Dante
Fazzina                                                                                  
Name:   Dante
Fazzina                                                                                  
Title: Vice
President                                                                                  
 
 
 
 
 
[Signature Page (12) to Master Reaffirmation and Amendment No. 1 to Loan
Documents]
 
 

 